Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US2018/043491.
The amendment filed on November 24, 2021 has been entered.
Claims 1-9 and 21-36 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with a species election of EUTM_SE as the EutM subunit, isopeptide bond as attachment of the EutM subunit to the enzyme, and alcohol dehydrogenase as the enzyme attached to the EutM unit in the reply filed on April 7, 2021.  
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 7, 2021.
Newly submitted claims 23-36 directed to an invention (species) that is independent or distinct from the invention originally claimed for the following reasons: claims 23-27 and 31-35 are directed to non-elected mode of attachment of enzymes to the EutM subunit since covalent attachment was elected. Claims 28-30 and 36 are 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-36 are withdrawn from consideration as being directed to a non-elected invention (species).  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/536,650, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 has been amended to recite the limitation of “at least one of the first enzyme and the second enzyme is more stable when attached to the EutM subunit that when the enzyme is unattached to the EutM subunit” in lines 6-8.  Newly added claim 21 recites the limitation that “enzyme is more stable when attached to the EutM subunit than when .
Therefore, the effective filing date of claims 1-4 and 21-22 is the filing date of PCT/US2018/043491, July 24, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Self-Assembling Protein Scaffold System for Easy in Vitro Coimmobilization of Biocatalytic Cascade Enzymes.  ACS Catal. 2018, 8, 5611−5620 – form PTO-892).
Regarding claims 1 and 21, Zhang discloses a protein scaffold comprising a plurality of EutM subunits comprising a first EutM subunit and a second EutM subunit st full paragraph at page 5612, Figures 1 and 3, and section “Immobilization on EutM-SpyCatcher Scaffolds Stabilizes Enzymes at pages 5617-5618).  Regarding claims 2-3, the protein scaffold of Zhang has more than three EutM subunits and more than two enzymes (section “Immobilization on EutM-SpyCatcher Scaffolds Stabilizes Enzymes at pages 5617-5618).  Regarding claims 4 and 22, the enzymes are covalently attached to the EutM subunit via SpyCatcher (1st full paragraph at page 5614).  Therefore, the reference of Zhang anticipates claims 1-4 and 11-22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-4 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerfeld (US 2012/0210459 – form PTO-892), Schmidt-Dannert (US 2014/0295520 or US 9,909,143 – form PTO-892.  US 2014/0295520 is used for specific passages), Li (J. Mol. Biol. 426, 309-317 (2014) – form PTO-1449), and Mateo (Improvement of enzyme activity, stability and selectivity via immobilization techniques.  Enzyme and Microbial Technology 40 (2007) 1451–1463– form PTO-892).
Regarding claims 1 and 21, Kerfeld discloses using bacterial microcompartment (BMC) polypeptides, such as Salmonella enteria BMC, as protein scaffolds engineered for carrying out a multi-enzyme cascade ([0055]-[0061]). 
 Regarding claims 1 and 21, Schmidt-Dannert discloses bacterial microcompartment (BMC) polypeptides comprising of (a) a plurality of Salmonella enteria Eut BMCs comprising EutM subunits and targeting a heterogonous enzyme to said Eut BMCs comprising EutM subunits ([0013], [0035], [0050], [0052]-[0055], [0059]-[0061], [0065], [0073], Figure 1, Figure 19, and claims 1-28).    Regarding claims 2-3, Schmidt-Dannert discloses targeting enzymes of a multi-enzyme cascade, such as five enzymes of isobutanol synthesis that includes an alcohol dehydrogenase, to the interior of the shell using a targeting peptide tag Pdu BMC (Figure 17, [0050], [0091], and Table 
Neither Kerfeld nor Schmidt-Dannert disclose attaching enzymes of the multi-enzyme cascade covalently to Eut BMC comprising EutM subunits.
Regarding claims 4 and 22, Li discloses coupling proteins via covalent attachment using SpyTag-SpyCatcher mediated isopeptide formation (abstract and pages 2-3).  Li discloses that SpyTag-SpyCatcher system offers several advantages over other tagging approaches, such as proteins tagged with SpyTag form rapid irreversible covalent bond to the SpyCatcher protein, thereby offering a genetically encoded method to create peptide interactions that resist force and harsh conditions (abstract and page 2).  
Regarding the limitation of the enzyme being more stable when attached to the EutM subunit than when the enzyme is unattached to the EutM subunit recited in amended claim 1 and newly submitted claim 21, such property is an inherent characteristic that necessarily flows from immobilization of enzymes to EutM-SpyCatcher scaffolds, as disclosed in the instant specification (page 18, line 4 through page 19, line 3, page 24, line 28 through page 25, line 21, page 6, lines 22-28, and FIG 19).  Attaching enzymes to the EutM-SpyCatcher scaffold inherently results in increase enzyme stability even if the prior art did not discuss or recognize such a property.  See MPEP 2112.   Also, it was known in the prior art that immobilization of enzymes increases enzyme stability, as summarized by Mateo (Sections 1 and 3).  

prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that since none of Kerfeld, Schmidt-Dannert and Li teach or suggest changes in stability of enzymes as a result of being attached to a subunit of the microcompartment, the claims are not obvious over Kerfeld, Schmidt-Dannert and Li.  
This is not found persuasive.  As discussed above, regarding the limitation of the enzyme being more stable when attached to the EutM subunit than when the enzyme is unattached to the EutM subunit recited in amended claim 1 and newly submitted claim 21, such property is an inherent characteristic that necessarily flows from immobilization of enzymes to EutM-SpyCatcher scaffolds, as disclosed in the instant specification (page 18, line 4 through page 19, line 3, page 24, line 28 through page 25, line 21, page 6, lines 22-28, and FIG 19).  Attaching enzymes to the EutM-SpyCatcher scaffold inherently results in increase enzyme stability even if the prior art did not discuss or recognize such a property.  See MPEP 2112.   Also, it was known in the prior art that immobilization of enzymes increases enzyme stability, as summarized by Mateo (Sections 1 and 3).  Therefore, one having ordinary skill in the art would have had a reasonable expectation of success at improving the stability of enzymes upon attachment to the EutM subunits since it was known in the art prior art that immobilization of enzymes increases enzyme stability.  Further, attaching enzymes to the EutM-SpyCatcher scaffold inherently results in increase enzyme stability even if the prior art did not discuss or recognize such a property. 
Hence the rejection is maintained.
	
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

Claims 1-4 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,909,143 (reference patent) in view of Kerfeld (US 2012/0210459 – form PTO-892), Li (J. Mol. Biol. 426, 309-317 (2014) – form PTO-1449), and Mateo (Improvement of enzyme activity, stability and selectivity via immobilization techniques.  Enzyme and Microbial Technology 40 (2007) 1451–1463– form PTO-892).
 Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: the claims of the instant application and the claims of the reference patent are both directed to a proteinaceous shell or protein scaffold comprising of EutM subunits and at least one enzyme that catalyzes conversion of a substrate to a product.  Claims 1 and 19 of the reference patent recite a proteinaceous shell or protein scaffold comprising of a plurality of EutM subunits and claim 19 further recites at least one enzyme that catalyzes conversion of a substrate to a product, which correspond to the subject matter of claims 1 and claim 21.  Claims 3-5 and claims 20-22 of the reference patent recite targeting enzymes to the protein scaffold, which correspond to the subject matter of claims 2-3.    
 Claims 1-4 and 21-22 of the instant application cannot be considered patentably distinct over claims 1-26 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1-26 of the reference patent by Salmonella enteria BMC, as protein scaffolds engineered for carrying out enzymatic catalysis ([0055]-[0061]). Regarding claims 1-4 and 21-22, Li discloses coupling proteins via covalent attachment using SpyTag-SpyCatcher mediated isopeptide formation (abstract and pages 2-3).  Li discloses that SpyTag-SpyCatcher system offers several advantages over other tagging approaches, such as proteins tagged with SpyTag form rapid irreversible covalent bond to the SpyCatcher protein, thereby offering a genetically encoded method to create peptide interactions that resist force and harsh conditions (abstract) and page 2. Regarding the limitation of the enzyme being more stable when attached to the EutM subunit than when the enzyme is unattached to the EutM subunit recited in amended claim 1 and newly submitted claim 21, such property is an inherent characteristic that necessarily flows from immobilization of enzymes to EutM-SpyCatcher scaffolds, as disclosed in the specification of the instant application (page 18, line 4 through page 19, line 3, page 24, line 28 through page 25, line 21, page 6, lines 22-28, and FIG 19).  Attaching enzymes to the EutM-SpyCatcher scaffold inherently results in increase enzyme stability even if the prior art did not discuss or recognize such a property.  See MPEP 2112.   Also, it was known in the prior art that immobilization of enzymes increases enzyme stability, as summarized by Mateo (Sections 1 and 3).  
 Based on the teachings of Kerfeld, Li, and Mateo, it would have been obvious to one having ordinary skill to modify the claims of the reference patent by localizing and covalently attaching enzymes that catalyze conversion of a substrate to a product to Eut 
Therefore, the conflicting claims are not patentably distinct from each other.   
Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.

Conclusion



	Claims 5-9 and 23-36 are withdrawn.

	Claims 1-4 and 21-22 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652